COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00526-CR


EX PARTE TERRANCE WAYNE
DAVIS



                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Terrance Wayne Davis attempts to appeal from the Texas Court

of Criminal Appeals’s May 11, 2011 denial of his “motion for leave to file the

original application for writ of mandamus.” On December 12, 2011, we notified

Davis of our concern that we lack jurisdiction over this appeal because this court

has no jurisdiction to review decisions of the court of criminal appeals, 2 and we


      1
       See Tex. R. App. P. 47.4.
      2
        See Tex. Code Crim. Proc. Ann. art. 11.07, § 3(a) (West Supp. 2011)
(stating that “[a]fter final conviction in any felony case, the writ must be made
returnable to the Court of Criminal Appeals of Texas at Austin, Texas”); accord
informed him that this appeal was subject to dismissal for want of jurisdiction

unless he or any party desiring to continue the appeal filed a response with this

court by December 22, 2011, showing grounds for continuing the appeal. See

Tex. R. App. P. 44.3. No response was received. Accordingly, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Ex parte Rogers,

Nos. 02-11-00333-CR, 02-11-00334-CR, 02-11-00335-CR, 2011 WL 4414708, at

*1 (Tex. App.—Fort Worth Sept. 22, 2011, no pet.) (mem. op., not designated for

publication) (dismissing appeal for want of jurisdiction because appellant

attempted to appeal from the court of criminal appeals’s denial of his application

for writ of habeas corpus).



                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 2, 2012




Tex. Const. art. V, § 5 (providing that court of criminal appeals has final appellate
jurisdiction on all questions of law in criminal matters).


                                         2